 In the Matter of NEW YORK SHIPBUILDING CORPORATIONandLOCALNo. 1, INDUSTRIAL UNION OF MARINE & SHIPBUILDING WORKERS OFAMERICACase No. 4.-R-1757.Decided July 13, 1946Colonel Kenneth Gardner, H. E. Parker,and A.N. Bright,ofCamden, N. J., for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local No. 1, Industrial Union ofMarine & Shipbuilding Workers of America, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of New York Shipbuilding Corporation,Camden, New Jersey, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Helen F. Humphrey, Trial Examiner. The hearing was heldat Philadelphia, Pennsylvania, on May 21, 1946.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Company's motionto dismiss the petition is denied for the reasons set forth in Section III,infra.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNew York Shipbuilding Corporation, incorporated under the lawsof the State of New York, operates one shipbuilding plant with mainoffices and yard located at Camden, New Jersey. The plant is engaged69 N. L. R. B., No. 60.485 486DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusively in the construction of vessels for the U. S. Navy.Variousand numerous kinds of raw materials used in the shipbuilding indus-try such as steel, copper, brass, nickel, etc., are shipped to the Com-pany's operations in New Jersey.Although Navy security regula-tions prevent the disclosure of figures, it is admitted that the valueof these raw materials for the year 1944 was quite substantial and thepercentage received from outside the State considerable.The valueof the naval vessels produced was in the millions of dollars, of whichapproximately 100 percent was outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal No. 1, Industrial Union of Marine & Shipbuilding Workersof America, is a labor organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as thecollective bargaining representative of its subforemen.The Company contends that the subforemen here involved are apart of management, and that the Board, therefore, has no juris-diction to entertain the present petition. In substance, the Company'sargument is that the subforemen are not employees within the mean-ing of the Act. This argument has been considered in a numberof previous cases.The Board has found,' as have the courts,' that thedefinitions of "employer" and "employee" contained in the Act arenot mutually exclusive; that a subforeman, for example, is an "em-ployer" when he acts in the interest of his employer, but is an "em-ployee" when he acts in his own interest, as when he seeks to betterthe terms and conditions of his own employment. Inasmuch as thepresent proceeding covers the "employee" aspect of their dual relation-ship, we find that the subforemen involved in this proceeding are em-ployees within the meaning of Section 2 (3) of the Act.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.1Matter of California Packing Company,66 N. L. R. B. 1461;Matter of Jones & Laugh-lin Steel Corporation,66 N. L. R. B. 386;Matter of L. A. Young Spring &Wire Corpora-tion,65 N. L.R. B. 298;Matter of The B. F. Goodrich Company,65 N. L.R. B.294;Matterof Packard Motor Car Company,64 N. L. R. B. 1212, and 61 N. L. R. B. 4.IN. L. R. B. v. Armour andCo., 154 F. (2d) 570 (C. C. A. 10);N. L. R. B. v. Skinner &Kennedy Stationery Company,113 F. (2d) 667 (C. C. A. 8). NEW YORK SHIPBUILDING CORPORATIONIV.THE APPROPRIATE UNIT487The Union seeks a unit of all subforemen of the Company at itsCamden plant.These employees include first, second and third class,and cleaner, subforemen. ' The Company has not specifically objectedto the composition of the proposed unit, but relies on the propositionthat the subforemen are salaried supervisors 3 possessing the usualsupervisory authority to recommend the hiring, promotion, discharge,and discipline of production and maintenance employees. It also im-plies that the unit requested would be an inappropriate one for thepetitioning union to represent, inasmuch as it already represents theCompany's production and maintenance employees.Conceding that the subforernen here involved are supervisors, aswe have pointed out in the previous section, this does not affect theirstatus as "employees" within the meaning of the Act, and as such, theyare entitled to be placed in some bargaining unit under Section 9 (b)As to the second contention, we have also previously decided thatwe have no power under the Act to limit the choice by supervisoryemployees of a collective bargaining representative to an independentunaffiliated labor organization, for the Act guarantees, equally tosupervisors as well as other employees, the right to bargain collectively"through representatives of their own choosing," not of the Board'schoosing.-,Accordingly, we cannot refuse to entertain the presentpetition merely on the grounds that it has been filed by a supervisoryauxiliary of the local union which represents the Company's non-supervisory employees.The unit requested presently includes approximately 434 subfore-men divided into 4 classes on the basis of experience, ability, and re-sponsibility.They are salaried employees, receiving from $64 to$83 per week.They supervise up to 100 men, and generally are incharge of a section of a ship or shop, or of a particular type of workwithin a department.They have authority to recommend promotionsand discharges, and constitute the lowest level of supervisory em-ployees above the rank and file. It appears that the scope of the unitof subforemen here sought directly corresponds to the already estab-lished production and maintenance unit of the rank and file employeesthey supervise.We are therefore of the opinion that they constitutea homogeneous group and, as such, a unit appropriate for the purposesof collective bargaining.We find that all subforemen at the Company's plant in Camden, NewJersey, including all first, second, and third class and cleaner subfore-8 As opposed to the hourly paid working leaders, leading men and quartermen,who arepresently represented by the Union as part of the production and maintenance unit.4See cases cited in footnote2, supra.6Matter of California Packing Corporation,66 N. L. R. B. 1461;Matter of Jones &Laughlin Steel Corporation,66 N. L. R. B. 386. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDmen, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy.virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New York Ship-building Corporation, Camden, New Jersey, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Local No. 1, Industrial Union of Marine & Shipbuilding Workersof America, for the purposes of collective bargaining.MR.GERARD D. REILLY,dissenting:For reasons stated in my dissenting opinions inMatter of PackardMotor Car Company,6andMatter of Jones de Laughlin Steel Corpora-tion,Vesta-Shannopin Coal DiwisionjI am constrained to dissentfrom the majority opinion in this case.s 64 N. L. R. B. 1212, and 61 N.L. R. B. 4.'66 N. L. R. B. 386.